 
 
I 
108th CONGRESS 2d Session 
H. R. 3977 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2004 
Mr. English introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the work opportunity credit, welfare-to-work credit, and research credit against the alternative minimum tax. 
 
 
1.Work opportunity credit, welfare-to-work credit, and research credit allowed against alternative minimum tax 
(a)In generalSubsection (c) of section 38 of the Internal Revenue Code of 1986 (relating to limitation based on amount of tax) is amended by redesignating paragraph (4) as paragraph (7) and by inserting after paragraph (3) the following new paragraphs: 
 
(4)Special rules for work opportunity credit 
(A)In generalIn the case of the work opportunity credit— 
(i)this section and section 39 shall be applied separately with respect to such credit, and 
(ii)in applying paragraph (1) to such credit— 
(I)subparagraph (A) shall not apply, and 
(II)the limitation under paragraph (1) (as modified by subclause (I)) shall be reduced by the credit allowed under subsection (a) for the taxable year (other than the work opportunity credit, the welfare-to-work credit, or the research credit). 
(B)Work opportunity creditFor purposes of this subsection, the term work opportunity credit means the credit allowable under subsection (a) by reason of section 51(a). 
(5)Special rules for welfare-to-work credit 
(A)In generalIn the case of the welfare-to-work credit— 
(i)this section and section 39 shall be applied separately with respect to such credit, and 
(ii)in applying paragraph (1) to such credit— 
(I)subparagraph (A) shall not apply, and 
(II)the limitation under paragraph (1) (as modified by subclause (I)) shall be reduced by the credit allowed under subsection (a) for the taxable year (other than the welfare-to-work credit or the research credit). 
(B)Welfare-to-work creditFor purposes of this subsection, the term welfare-to-work credit means the credit allowable under subsection (a) by reason of section 51A(d)(2). 
(6)Special rules for research credit 
(A)In generalIn the case of the research credit— 
(i)this section and section 39 shall be applied separately with respect to such credit, and 
(ii)in applying paragraph (1) to such credit— 
(I)subparagraph (A) shall not apply, and 
(II)the limitation under paragraph (1) (as modified by subclause (I)) shall be reduced by the credit allowed under subsection (a) for the taxable year (other than the research credit). 
(B)Research creditFor purposes of this subsection, the term research credit means the credit allowable under subsection (a) by reason of section 41.. 
(b)Conforming amendments 
(1)Subclause (II) of section 38(c)(2)(A)(ii) of such Code is amended— 
(A)by striking or after employment credit and inserting a comma, and 
(B)by inserting , the work opportunity credit, the welfare-to-work credit, or the research credit after employee credit. 
(2)Subclause (II) of section 38(c)(3)(A)(ii) of such Code is amended by inserting , the work opportunity credit, the welfare-to-work, or the research credit after employee credit. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
